                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 20-cv-2580-WJM-NYW

ALBERT SACK,

       Plaintiff,

v.

COLORADO FARM BUREAU INSURANCE COMPANY,

       Defendant.


ORDER DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENDANT’S EXPERT
    WITNESS, BRIAN LAMBDEN, M.D., AND TO STRIKE EXPERT REPORT


       In this insurance action, Plaintiff Albert Sack alleges that Defendant Colorado

Farm Bureau Insurance Company unreasonably failed to pay all amounts owed to

Plaintiff under an uninsured motorist (“UIM”) policy as a result of Plaintiff’s June 22,

2017 motor vehicle collision. (ECF No. 4.)

       Before the Court is Plaintiff’s Motion to Disqualify Defendant’s Expert Witness,

Brian Lambden, M.D. and to Strike Expert Report (“Motion”). (ECF No. 21.) Defendant

responded on April 7, 2021 (ECF No. 32), Plaintiff replied on April 21, 2021 (ECF No.

36), and Plaintiff later filed a supplement to his reply on April 30, 2021 (ECF No. 37).

       For the reasons stated below, the Motion is denied.
                                     I. BACKGROUND 1

       On June 22, 2017, Plaintiff was involved in a motor vehicle collision with an

uninsured motorist. (ECF No. 21 at 1.) Plaintiff asserted a claim for injuries and

damages under his UIM policy with Defendant. (Id.)

       On September 25, 2019, Defendant informed Plaintiff that it had insufficient

information to evaluate Plaintiff’s claim and was setting up an independent medical

exam (“IME”) of Plaintiff. (ECF No. 21-1.) The parties then scheduled the IME with

Brian Lambden, M.D., for January 29, 2020. (ECF No. 21-2 at 2; ECF No. 21-3.)

       Dr. Lambden performed an IME and afterwards opined, among other things, that:

Plaintiff’s 2017 accident “was of significantly less velocity and impact” than Plaintiff’s

prior motor vehicle accident in 2014; Dr. Lambden’s review of the pictures of the 2017

accident suggests that the impact was “low enough that it would have only very minimal

effect on his neck pain in the form of a cervical strain” and “would be expected to

resolve within three months”; he “suspect[s] [Plaintiff] had pre-existing problems and

that his current presentation is related to prior neck pain issues”; and Plaintiff’s “arm

surgeries were unrelated to this [motor vehicle accident].” (ECF No. 21-5.) Citing

Dr. Lambden’s conclusions in his IME report, Defendant tendered $2,944 to Plaintiff for

his accident-related medical expenses on April 1, 2020. (ECF No. 21-6.)

       Plaintiff filed this action against Defendant on June 12, 2020, asserting a claim

for determination and payment of UIM benefits, a common law bad faith breach of

insurance contract claim, and a statutory unreasonable delay or denial of payment claim

       1  The following factual summary is based on the parties’ briefs on the Motion and
documents submitted in support thereof. These facts are undisputed unless attributed to a party
or source. All citations to docketed materials are to the page number in the CM/ECF header,
which sometimes differs from a document’s internal pagination.



                                              2
under Colorado Revised Statutes §§ 10-3-1115 and 10-3-1116. (ECF No. 4.)

         On January 14, 2021, Plaintiff asked Kristin Mason, M.D., a physician who has

treated Plaintiff since September 2014, to “review her records from her treatment of

[Plaintiff] after a 2014 motor vehicle through present as she has treated him after both a

2014 motor vehicle collision and after the 6/22/2017 collision” and to provide her

“thoughts” on Dr. Lambden’s IME report. (ECF No. 21-7.) Dr. Mason responded that

because she and Dr. Lambden are business partners in Rehabilitation Associates of

Colorado, she “feel[s] to some extent there is a conflict of interest in [her] providing any

commentary regarding an IME that Dr. Lambden performed on [Plaintiff].” (ECF No. 21-

8.)

                                  II. LEGAL STANDARD

         Federal courts “have the inherent power to disqualify expert witnesses to protect

the integrity of the adversary process, protect privileges that otherwise might be

breached, and promote public confidence in the legal system.” XY, LLC v. Trans Ova

Genetics, L.C., 2014 WL 12785307, at *2 (D. Colo. Apr. 15, 2014). Disqualification is

warranted where the party seeking it can show: (1) a confidential relationship with the

expert and (2) disclosure of confidential information to the expert that is relevant to the

instant litigation. Id. The party seeking to disqualify an expert bears the burden of

proof. English Feedlot, Inc. v. Norden Labs., Inc., 833 F. Supp. 3d 1498, 1502 (D. Colo.

1993).

         Courts also consider policy objectives in determining whether expert

disqualification is warranted, including an interest in “preventing conflicts of interest and

maintaining the integrity of the judicial process.” Id.




                                              3
                                        III. ANALYSIS

        Plaintiff asks the Court to disqualify Dr. Lambden from serving as Defendant’s

expert witness and to strike his expert report. (ECF No. 21 at 1.) Plaintiff

acknowledges that the “issue presented is not whether Dr. Lambden and Dr. Mason

shared confidential information about this case”; instead, Plaintiff argues that “the issue

presented is one of a conflict of interest based on the fact that Dr. Mason and Dr.

Lambden are long time business partners and based on that conflict, she has declined

to consider the opinions Dr. Lambden offers as Defendant’s retained medical expert.”

(Id. at 5.)

        According to Plaintiff, “[t]here are an abundance of doctors that Defendant and its

counsel could have chosen to perform an IME of Plaintiff,” but Defendant “unnecessarily

created this conflict of interest” and essentially “‘conflicted out’ Plaintiff’s main treater.”

(Id. at 7.) Moreover, Plaintiff argues that he will suffer severe prejudice if Dr. Lambden

is not disqualified as “Plaintiff, through no fault of his own, will have to either retain an

independent medical provider to review all of his medical records beginning with the

2014 [motor vehicle crash] to present or retain one of his other treating doctors to

review those records and to also consider Dr. Lambden’s report.” (Id. at 8.)

        Defendant responds that Plaintiff has failed to establish that Dr. Lambden has a

conflict of interest with Dr. Mason as they “do not share patients, nor income, and

operate out of separate offices.” (ECF No. 32 at 1.) Defendant provides an affidavit

from Dr. Lambden, in which he states that “[e]ach patient is a patient of the treating

physicians and is not a patient of Rehabilitation Associates of Colorado,” that “[t]here is

no conflict in affiant undertaking an Independent Medical Examination of Dr. Kirstin




                                                4
Mason’s patient,” and that “[t]here is no conflict should Doctor Mason disagree with the

Independent Medical Examination affiant performed and wishes to testify in that regard.”

(ECF No. 32-5 at 1–2.)

       Ultimately, the Court finds that Plaintiff has failed to establish: (1) there is a

genuine conflict of interest between Dr. Lambden and Dr. Mason that is recognized by

applicable case law; (2) that Defendant was aware of a hypothetical conflict before

retaining Dr. Lambden; or (3) that confidential information was disclosed to Dr.

Lambden that is relevant to this action.

       Nonetheless, the Court considers whether the disqualification of Dr. Lambden is

proper as a matter of equity. The Court notes that Plaintiff did not reach out to Dr.

Mason to opine on Dr. Lambden’s IME report for nearly a year after the IME. Thus, it is

not entirely clear to the Court how Defendant was supposed to know that Plaintiff

intended to hire Dr. Mason to opine on Dr. Lambden’s IME report. Nor has the Court

been presented with any evidence demonstrating that Defendant intentionally selected

Dr. Lambden to perform the IME in order to “conflict out” Dr. Mason. 1

       However, there was ample information available to both parties that should have

put the parties on notice of a connection between Dr. Lambden and Dr. Mason and a

potential conflict of interest. In reviewing this Motion, the undersigned performed a

cursory Google search for “Brian Lambden”; the first search result confirms

Dr. Lambden’s affiliation with Rehabilitation Associates of Colorado and the fact that Dr.

Mason is a physician with the same organization. Moreover, Dr. Lambden’s report

clearly states “Rehabilitation Associates of Colorado” at the bottom of each page. (ECF


       1
           The Court would not look favorably on such gamesmanship.



                                               5
No. 21-5.) Accordingly, in the Court’s view, both parties bear some responsibility for the

current predicament by failing to preemptively recognize a potential conflict of interest

and failing to resolve the question about whether a conflict of interest existed prior to

Dr. Lambden’s issuance of the IME report.

       Consider the Court’s options at this juncture. On the one hand, the Court could

disqualify Dr. Lambden as a matter of equity and strike his IME report. In that scenario,

the Court would be effectively gutting Defendant’s case by preventing Defendant from

relying on one of the key bases for its decision-making. After all, in its letter tendering

$2,944 to Plaintiff for accident-related medical expenses, Defendant cited extensively to

Dr. Lambden’s opinions and the IME report. (See ECF No. 21-6.)

       On the other hand, the Court could decline to disqualify Dr. Lambden. Plaintiff

would then be forced to hire a different expert to rebut Dr. Lambden’s opinions.

       After weighing the equities, the Court concludes that the latter option is the

preferable path forward. Plaintiff’s Federal Rule of Civil Procedure 26(a)(1) Disclosures

identify numerous other medical professionals who treated Plaintiff after his accident.

(ECF No. 32-7.) For example, Plaintiff identified Martin McDermott, M.D., Bradley

Schoonveld, MPT, Michelle Fitzpatrick, PT, Jessica McElroy, PT, Amanda Ragone,

PTA, Kulvinder Sachar, M.D., Holly Johnson, OTR, Tracy Wolf, M.D., Kyle Morgan,

D.O., Brooke Albert, P.A., Cliff Gronseth, M.D., Jennifer Roland, PA-C, Benjamin T.

Bjerke, M.D., Lynn Zhang, M.D., and Sanjay Jatana, M.D., as all having information

regarding the injuries Plaintiff sustained in the motor vehicle accident, the treatment

they provided to Plaintiff, and Plaintiff’s response to that treatment. (ECF No. 32-7.)

Because Plaintiff is able to obtain rebuttal testimony from any of these other medical




                                              6
professionals, the Court cannot conclude that disqualifying Dr. Lambden is necessary or

proper.

                                  IV. CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion to Disqualify Defendant’s

Expert Witness, Brian Lambden, M.D. and to Strike Expert Report (ECF No. 21) is

DENIED.

      Dated this 14th day of July, 2021.

                                               BY THE COURT:



                                               ______________________
                                               William J. Martinez
                                               United States District Judge




                                           7
